Citation Nr: 1718611	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to November 16, 2009.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko,  Counsel



VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

The Board issued a decision on the above-referenced issue on April 12, 2017.  The Board, on its own motion, has reviewed its decision.  The Board misapplied a pension regulation when it determined the effective date of the Veteran's TDIU.  Therefore, the Board vacates its decision, and it decides the issue below.  


INTRODUCTION

The Veteran had active service in the United States Army from August 1977 to August 1979.  This matter comes to the Board on appeal from August 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated and remanded the Board's decision, for proceedings consistent with a Joint Motion for Remand (Joint Motion).  Upon return from the Court, the Board remanded the claim for additional development in February 2016.


FINDINGS OF FACT

1. From September 17, 2004 to April 23, 2009, VA rated the Veteran's service-connected disabilities as 30 percent disabling.  From April 24, 2009 to November 15, 2009, VA rated the Veteran's service-connected disabilities as 40 percent disabling.  

2. Resolving all reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of September 17, 2004.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are met from September 17, 2004 to November 16, 2009.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 3.400 (o), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The July 2015 Joint Motion determined that the Board committed prejudicial error when it did not consider whether the Veteran was entitled to an earlier effective date prior to November 16, 2009 for an award of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (emphasis added).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU prior to November 16, 2009.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).    

The Board cannot assign an extraschedular evaluation in the first instance.  Rather, the Board's analysis is limited to merely granting or denying the Veteran's request for referral for an earlier effective date for TDIU on an extraschedular basis prior to November 16, 2009.  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Once a referral for an extraschedular rating under § 4.16(b) is made by the Board, if, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted does the Board have jurisdiction to decide the claim on the merits when it returns.  Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b) prior to November 16, 2009.  

The Veteran worked in a factory assembling soda machines for Maytag from 1983 to 2003.  In August 2003, the Veteran underwent lumbar spine fusion surgery.  After his surgery, he reported increased pain, weakness, and numbness in the lumbar spine radiating to the lower extremities.  He states he was no longer able to work after August 2003.  From 2003 to 2006, the Veteran did not work, but was placed on long-term disability.  In 2006, he formally left his job at Maytag.  He has not engaged in substantially gainful employment since August 2003.  

In August 2010 and May 2011 rating decisions, the RO granted entitlement to a TDIU effective from November 16, 2009, which was the date the Veteran met the percentage requirements for TDIU (i.e., the date of entitlement).  Because the date of entitlement (November 16, 2009), was later than the date of claim (September 17, 2004), the date of entitlement (November 16, 2009) was the effective date assigned for the grant of TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 3.400.

The Veteran has disagreed with the effective date assigned for the grant of his TDIU.  Specifically, the Veteran contends that his service-connected disabilities, in particular his lumbar spine, radiculopathy of the lower extremities, and bilateral pes planus, have prevented him from working since August 2003.   Therefore, he states the proper effective date for his TDIU claim on an extraschedular basis under 38 C.F.R. § 4.16(b) should be either the date of entitlement (August 13, 2003) or the date of his original TDIU claim (September 17, 2004).  See October 2010 and July 2011 VA Form 9s; July 2012 attorney letter; March 2011 Informal Hearing; January 2015 Veteran's Email; May 2009 and September 2009 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability).     

From September 17, 2004 to April 23, 2009, VA rated the Veteran's service-connected disabilities as 30 percent disabling.  From April 24, 2009 to November 15, 2009, VA rated the Veteran's service-connected disabilities as 40 percent disabling.  Therefore, prior to November 16, 2009, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

Pursuant to the Joint Motion, the Board referred the Veteran's claim to the Director of Compensation Service (DCS).  In September 2016, the DCS found, in a cursory analysis, that the Veteran was "not shown to be unemployable under any circumstance prior to November 9, 2009."  The Board disagrees.
 
First, the DCS did not explain the origin or basis for the selection of November 9, 2009 - one week prior to the current TDIU effective date.  Second, the DCS did not address the overwhelming evidence supporting the Veteran's claim including: private treatment reports of Dr. TWC dated in December 2003, March 2004, and April 2004; private treatment record of Dr. RCW dated in July 2003; private treatment report of Dr. JZ dated in December 2008; private vocational assessment dated in May 2012; VA treatment notes dated from 2004 to 2014 repeatedly indicating that the Veteran has been disabled since 2003 from his job as a factory worker due to his service-connected low back; November 2006 Social Security Administration (SSA) decision; VA vocational rehabilitation counseling records dated in 2009; VA physician opinion letters dated in February 2010 and May 2012; and VA examinations dated in April 2005, March 2007, April 2009, July 2009, January 2010, April 2010, and June 2014.  Third, the Veteran, through his attorney, submitted a vocational analysis from R.D.G. in January 2017 that comprehensively analyzed the Veteran and his records.  R.D.G.'s analysis found the Veteran "has been unable to secure and follow a substantially gainful occupation" since August 2003.  Based on the foregoing, the Board finds the Veteran merits a TDIU on an extraschedular basis prior to November 16, 2009.

Pursuant to 38 C.F.R. § 3.400(b)(2), the effective date of disability compensation resulting from a grant of service connection is the later of the date of entitlement (August 13, 2003) and the date of claim (September 17, 2004).  The TDIU grant cannot be earlier than the effective date of the service connection grant for the disability upon which the TDIU is based.  Accordingly, as September 17, 2004 is the effective date of the service connection grant for the Veteran's back disability, the Veteran's TDIU is effective September 17, 2004.


ORDER

The Board vacates its April 12, 2017 decision granting entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), effective August 13, 2003.

The Board grants entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), effective September 17, 2004.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


